UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21416 John Hancock Tax-Advantaged Dividend Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: March 31, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Tax-Advantaged Dividend Income Fund Securities owned by the Fund on March 31, 2006 (unaudited) Issuer Shares Value Common stocks 78.98% (Cost $905,023,448) Diversified Banks 7.45% Bank of America Corp. 730,000 33,244,200 Comerica, Inc. 296,000 17,159,120 U.S. Bancorp. 647,000 19,733,500 Wachovia Corp. 230,000 12,891,500 Wells Fargo & Co. 130,000 8,303,100 Electric Utilities 10.06% American Electric Power Co., Inc. 335,500 11,413,710 Cinergy Corp. 539,100 24,480,531 FPL Group, Inc. 135,000 5,418,900 Great Plains Energy, Inc. 67,000 1,886,050 Hawaiian Electric Industries, Inc. 75,000 2,034,750 Pinnacle West Capital Corp. 230,000 8,993,000 Progress Energy, Inc. 569,600 25,051,008 Scottish Power Plc, American Depositary Receipt (United Kingdom) 610,000 24,576,900 Southern Co. (The) 593,400 19,445,718 Gas Utilities 8.07% Atmos Energy Corp. 756,200 19,910,746 National Fuel Gas Co. 466,000 15,247,520 Northwest Natural Gas Co. 325,000 11,534,250 ONEOK, Inc. 821,100 26,480,475 Peoples Energy Corp. 656,200 23,386,968 Piedmont Natural Gas Co., Inc. 100,000 2,399,000 Independent Power Producers & Energy Traders 1.26% Black Hills Corp. 454,000 15,436,000 Integrated Oil & Gas 0.99% Chevron Corp. 210,000 12,173,700 Integrated Telecommunication Services 2.53% AT&T, Inc. 670,000 18,116,800 Verizon Communications, Inc. 379,050 12,910,443 Multi-Utilities 27.96% Alliant Energy Corp. 50,000 1,573,500 Ameren Corp. 561,100 27,954,002 CH Energy Group, Inc. 373,600 17,932,800 Consolidated Edison, Inc. 525,100 22,841,850 Dominion Resources, Inc. 385,000 26,576,550 DTE Energy Co. 609,914 24,451,452 Page 1 John Hancock Tax-Advantaged Dividend Income Fund Securities owned by the Fund on March 31, 2006 (unaudited) Duke Energy Corp. (I) 521,250 15,194,437 Energy East Corp. 573,000 13,923,900 KeySpan Corp. 690,647 28,226,743 NiSource, Inc. 642,700 12,995,394 NSTAR 1,086,000 31,070,460 OGE Energy Corp. 884,800 25,659,200 PNM Resources, Inc. 185,000 4,514,000 Public Service Enterprise Group, Inc. 454,700 29,118,988 SCANA Corp. 257,500 10,104,300 TECO Energy, Inc. 40,000 644,800 Vectren Corp. 689,900 18,199,562 WPS Resources Corp. 343,000 16,882,460 Xcel Energy, Inc. 820,000 14,883,000 Oil & Gas Storage & Transportation 1.07% Kinder Morgan, Inc. 141,900 13,053,381 Other Diversified Financial Services 1.68% Citigroup, Inc. 187,000 8,832,010 JPMorgan Chase & Co. 283,800 11,817,432 Regional Banks 15.89% AmSouth Bancorp. 775,000 20,963,750 BB&T Corp. 558,900 21,908,880 Colonial BancGroup, Inc. (The) 275,000 6,875,000 F.N.B. Corp. 190,000 3,249,000 First Horizon National Corp. 315,000 13,119,750 FirstMerit Corp. 365,000 9,000,900 KeyCorp 749,000 27,563,200 National City Corp. 745,000 26,000,500 PNC Financial Services Group, Inc. 370,000 24,904,700 Regions Financial Corp. 795,000 27,960,150 Susquehanna Bancshares, Inc. 275,000 7,086,750 Whitney Holding Corp. 172,500 6,116,850 Thrifts & Mortgage Finance 2.02% People's Bank 225,000 7,368,750 Washington Mutual, Inc. 408,000 17,388,960 Credit Issuer, description rating (A) Shares Value Preferred stocks 20.40% (Cost $256,244,042) Consumer Finance 0.43% HSBC Finance Corp., 6.36%, Depositary Shares, Ser B BBB+ 150,000 3,823,500 SLM Corp., 6.97%, Ser A BBB+ 26,400 1,452,000 Diversified Banks 2.22% Abbey National Plc, 7.375%, Depositary Shares, Ser B (United Kingdom) A- 93,100 2,450,392 Page 2 John Hancock Tax-Advantaged Dividend Income Fund Securities owned by the Fund on March 31, 2006 (unaudited) Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) A 1,060,000 24,761,600 Electric Utilities 5.91% Alabama Power Co., 5.20% BBB+ 306,500 7,493,925 Alabama Power Co., 5.30% (Class A) BBB+ 213,000 5,241,930 Carolina Power & Light Co., $5.44 BB+ 111,493 10,368,849 Connecticut Light & Power Co., $3.24, Ser 68G BB+ 20,686 1,063,391 Duquesne Light Co., 6.50% BB+ 227,000 11,577,000 Entergy Arkansas, Inc., $1.96 BB+ 150,466 3,766,360 Entergy Arkansas, Inc., $6.08 Ba1 11,372 1,058,663 Entergy Arkansas, Inc., 4.56% BB+ 9,388 773,336 Entergy Arkansas, Inc., 4.56%, Ser 1965 BB+ 9,818 767,338 Entergy Gulf States, Inc., $7.56 BB+ 28,422 2,756,934 Entergy Louisiana Holdings, Inc. 5.16% Ba1 12,982 1,289,681 Entergy Mississippi, Inc., 4.92% Ba2 8,190 692,055 Entergy Mississippi, Inc., 6.25% BB+ 197,500 4,832,588 FPL Group Capital Trust I, 5.875% BBB+ 318,200 7,557,250 Interstate Power & Light Co., 7.10%, Ser C BBB- 20,600 546,545 Interstate Power & Light Co., 8.375%, Ser B Baa3 233,000 7,572,500 Southern California Edison Co., 6.125% BBB- 50,000 5,087,500 Gas Utilities 0.89% Southern Union Co., 7.55% BB+ 417,800 10,896,224 Investment Banking & Brokerage 3.03% Bear Stearns Cos., Inc. (The), 5.49%, Depositary Shares, Ser G BBB 243,700 11,819,450 Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB 71,600 3,615,800 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A- 63,000 3,118,500 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- 266,260 13,592,573 Lehman Brothers Holdings, Inc., 6.50%, Depositary Shares, Ser F A- 193,500 4,961,340 Multi-Line Insurance 1.90% ING Groep NV, 6.20% (Netherlands) A 109,100 2,700,225 ING Groep NV, 7.05% (Netherlands) A 100,000 2,540,000 MetLife, Inc., 6.50%, Ser B BBB 705,000 18,033,900 Multi-Utilities 0.87% Public Service Electric & Gas Co., 5.05%, Ser D BB+ 23,442 2,133,222 Public Service Electric & Gas Co., 5.28%, Ser E BB+ 22,930 2,125,611 South Carolina Electric & Gas Co., 6.52% Baa3 20,000 2,009,376 Xcel Energy, Inc., $4.56, Ser G BB+ 53,900 4,406,325 Page 3 John Hancock Tax-Advantaged Dividend Income Fund Securities owned by the Fund on March 31, 2006 (unaudited) Oil & Gas Exploration & Production 2.83% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BBB- 50,000 4,965,625 Apache Corp., 5.68%, Depositary Shares, Ser B BBB 50,000 5,071,875 Devon Energy Corp., 6.49%, Ser A BB+ 150,000 15,154,695 Nexen, Inc., 7.35% (Canada) BB+ 359,584 9,510,997 Other Diversified Financial Services 2.12% ABN AMRO Capital Funding Trust V, 5.90% A 140,000 3,256,400 ABN AMRO Capital Funding Trust VII, 6.08% A 950,000 22,752,500 Reinsurance 0.20% RenaissanceRe Holdings Ltd., 6.08%, Ser C (Bermuda) BBB 112,000 2,408,000 Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Short-term investments 0.62% (Cost $7,598,045) Government U.S. Agency 0.62% Federal Home Loan Bank, Disc Note 4.630 04-03-06 AAA 7,600 7,600,000 Total investments 100.00% Page 4 John Hancock Tax-Advantaged Dividend Income Fund Footnotes to Schedule of Investments March 31, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (I) Non-income-producing security. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. The cost of investments owned on March 31, 2006, including short-term investments, was $1,168,865,535. Gross unrealized appreciation and depreciation of investments aggregated $77,971,708 and $21,046,018, respectively, resulting in net unrealized appreciation of $56,925,690. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Tax-Advantaged Dividend Income Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: May 25, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: May 25, 2006 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial
